              Case 1:18-cv-00621-RP Document 7 Filed 10/24/18 Page 1 of 2



                              IN THE UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF TEXAS
                                         AUSTIN DIVISION

PHAME FACTORY LLC,                                               §
                                                                 §
         Plaintiff,                                              §
                                                                 §
V.                                                               §
                                                                 §   CIV. ACTION NO. 1:18-CV-621-RP
SONY PICTURES                                                    §
ENTERTAINMENT INC.,                                              §
                                                                 §
         Defendant.                                              §

                  DEFENDANT’S CERTIFICATE OF INTERESTED PERSONS

         Defendant Sony Pictures Entertainment Inc. hereby provides the following information

pursuant to Federal Rule of Civil Procedure 7.1:

          Sony Pictures Entertainment Inc. is an indirect, wholly-owned subsidiary of Sony

Corporation of America, which is an indirect, wholly-owned subsidiary of Sony Corporation, a

publicly traded company.


                                                              Respectfully submitted,

                                                              WALLER LANSDEN DORTCH & DAVIS, LLP
                                                              100 Congress Avenue, Suite 1800
                                                              Austin, Texas 78701
                                                              Telephone: (512) 685-6400
                                                              Telecopier: (512) 685-6417

                                                              By:    /s/ Kevin W. Brown
                                                                     Kevin W. Brown
                                                                     Texas State Bar No. 24045222
                                                                     Kevin.brown@wallerlaw.com

                                                              ATTORNEYS FOR DEFENDANT




025235-86796/4816-4427-6089.1 031352-90020/4846-5443-5674.1
              Case 1:18-cv-00621-RP Document 7 Filed 10/24/18 Page 2 of 2




                                          CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing document has
been served on this 24th day of October 2018 by filing with the Clerk of the Court using the
CM/ECF system which will send notification of such filing to the following parties:

Raymond M. Galasso
5136 China Garden Dr.
Austin, Texas 78730
Phone: (512) 413-2601
cap10pat10@aol.com

                                                                  /s/ Kevin W. Brown
                                                                  Kevin W. Brown




025235-86796/4816-4427-6089.1 031352-90020/4846-5443-5674.1
                                                              2
